                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION

TERRY M. WILLIAMS,

                 Plaintiff,                                Civil Action No. 5:19-cv-00001-GCM

          vs.

BLUE WORLD POOLS, INC., a Nevada                           ORDER TO STAY AND COMPEL
corporation, and                                                 ARBITRATION
BLUE WORLD POOLS, INC., a Georgia
corporation,

                 Defendants.




          Defendants, Blue World Pools, Inc. a Nevada corporation and Blue World Pools, Inc. a

Georgia corporation, moved pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6)

for this Court to stay this action and to compel arbitration [Doc. 2]. Plaintiff, through its counsel

has indicated that it does not oppose and consents to the relief sought by Defendants.

          Therefore, it is hereby ordered that based upon the written agreements of the parties and

pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., this action is stayed and the parties

are compelled to arbitrate the disputes set forth in Plaintiff’s state court Complaint [Doc 1-1] that

was removed to this Court.

          IT IS SO ORDERED.



                                     Signed: February 12, 2019




                                                   1
32892268 v1
